Per Curiam.
We are of the opinion that the proof of publication of the notice of Us pendens with the summons is sufficient; also, that the nature of the action, and the nonresidence of the named defendant, Delia W. Godding, sufficiently appeared from.the affidavit for publication.
*199We are also of opinion that the mere fact that the named defendant was dead before the action was brought did- not prevent; the court from acquiring jurisdiction to determine the right of “persons or parties unknown” claiming an interest in the land described in the complaint.
These being all the objections to the judgment that are urged by the appellants, the order appealed from must be affirmed.
(Opinion published 55 N. W. Rep. 117.)